Exhibit 10.57

 

 

 

2012

EXECUTIVE CHANGE OF CONTROL PLAN

OF NEWMONT

Effective January 1, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   INTRODUCTION         1    ARTICLE I    DEFINITIONS         1   
ARTICLE II


ELIGIBILITY

  


  

Section 2.01.    Eligibility Requirements      6    Section 2.02.    Duration of
Participation      6    ARTICLE III


BENEFITS

  


  

Section 3.01.    Separation Benefits      7    Section 3.02.    Timing and
Amount of Separation Benefits      7    Section 3.03.    Other Benefits Payable
     8    Section 3.04.    Reduction for Excise Tax      8    Section 3.05.   
Coordination With Governmental Plans      9    Section 3.06.    Payment Due at
the Time of Death      9    ARTICLE IV


TERMINATION OF BENEFITS

  


  

Section 4.01.    Termination of Benefits Generally      10    ARTICLE V   

CONTINUATION OF HEALTH CARE COVERAGE

     10    ARTICLE VI   

PROTECTION OF MEDICAL PRIVACY

     10    ARTICLE VII


ADMINISTRATION COMMITTEE

  


  

Section 7.01.    Appointment of the Administration Committee      10   
Section 7.02.    Responsibilities of the Administration Committee      11   
Section 7.03.    Organization of the Administration Committee      11   
Section 7.04.    Indemnification of Administration Committee Members      11   
Section 7.05.    Benefits Claims and Appeals      11   

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

i



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01.

  Full Settlement      12   

Section 8.02.

  Confidential Information      13   

Section 8.03.

  Unfunded Plan Status      13   

Section 8.04.

  Employment Status      13   

Section 8.05.

  Validity and Severability      13   

Section 8.06.

  Governing Law      13   

Section 8.07.

  Right of Offset      13   

Section 8.08.

  Conformance With Applicable Laws      14   

Section 8.09.

  Payments Due Minors or Incapacitated Persons      14   

Section 8.10.

  Distribution Delay for Specified Employees      14   

ARTICLE IX

DURATION, AMENDMENT AND TERMINATION

  

  

Section 9.01.

  Duration      14   

Section 9.02.

  Amendment or Termination      14   

Section 9.03.

  Procedure for Extension, Amendment or Termination      14   

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

ii



--------------------------------------------------------------------------------

2012

EXECUTIVE CHANGE OF CONTROL PLAN

OF NEWMONT

INTRODUCTION

The Board of Directors of Newmont USA Limited (“Newmont”) recognizes that, as is
the case with many publicly held corporations, there exists the possibility of a
Change of Control with respect to its parent company, Newmont Mining Corporation
(“Newmont Mining”). This possibility and the uncertainty it creates may result
in the loss or distraction of executives of Newmont and its Affiliated Entities
to the detriment of Newmont Mining and its shareholders.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of Newmont and Newmont Mining and
its shareholders. The Board also believes that when a Change of Control is
perceived as imminent, or is occurring, the Board should be able to receive and
rely on disinterested service from executives regarding the best interests of
Newmont and Newmont Mining and its shareholders without concern that executives
might be distracted or concerned by the personal uncertainties and risks created
by the perception of an imminent or occurring Change of Control.

In addition, the Board believes that it is consistent with Newmont’s and its
Affiliated Entities’ employment practices and policies and in the best interests
of Newmont Mining and its shareholders to treat fairly executives whose
employment terminates in connection with or following a Change of Control.

Accordingly, the Board has determined that appropriate steps should be taken to
assure Newmont and its Affiliated Entities of the continued employment and
attention and dedication to duty of its executives and to seek to ensure the
availability of their continued service, notwithstanding the possibility, threat
or occurrence of a Change of Control.

Therefore, in order to fulfill the above purposes, the 2012 Executive Change of
Control Plan of Newmont (the “Plan”) has been adopted effective January 1, 2012.

ARTICLE I

DEFINITIONS

The following definitions shall apply to the Plan.

“Administration Committee” means the committee appointed by the Board or its
delegate in writing which serves in accordance with Article VII.

“Affiliated Entity” means any corporation or other entity, now or hereafter
formed, that is or shall become affiliated with the Employer, either directly or
indirectly, through stock ownership or control, and which is (a) included in the
controlled group of corporations (within the meaning of Code Section 1563(a)
without regard to Code Section 1563(a)(4) and Code Section 1563(e)(3)(C)) in
which the Employer is also included or (b) included in the group of entities
(whether or not incorporated) under common control (within the meaning of Code
Section 414(c)) in which the Employer is also included.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 1 of 15



--------------------------------------------------------------------------------

“Annual Bonus” means the aggregate annual cash bonus that a Participant is
eligible to earn pursuant to the Senior Executive Compensation Program of the
Employer or the Annual Incentive Compensation Program of the Employer or any
Affiliated Entity or any successor or replacement plans or payroll practices.
“Annual Bonus” shall not include any amount in respect of any stock-based
compensation (including stock options, deferred stock, restricted stock,
restricted stock units and performance stock units), incentive payments pursuant
to the Employee Incentive Compensation Program or the equity components of the
Senior Executive Compensation Program or any successor based programs.

“Annual Pay” means with respect to each Salaried Employee the sum of:

(i) the Salaried Employee’s Annual Salary, and

(ii) Target Annual Bonus.

“Annual Salary” means the Salaried Employee’s regular annual base salary
immediately prior to his or her Separation from Service (including premium pay)
and pre-tax deferrals under the Retirement Savings Plan of Newmont or similar
plans (including the Savings Equalization Plan of Newmont). “Annual Salary”
shall not include any extra pay for foreign service or foreign assignment,
hardship pay, overtime, moving allowances, the cost of goods and services,
danger pay, any amount in respect of any stock-based compensation (including
stock options, deferred stock, restricted stock, restricted stock units and
performance stock units), incentive payments pursuant to the Employee Incentive
Compensation Program or the equity components of the Senior Executive
Compensation Program or any successor equity based programs.

“Board” means the Board of Directors of Newmont USA Limited.

“Cause” means, with respect to any Salaried Employee and as determined by the
Board or its delegate:

(i) the willful and continued failure of the Salaried Employee to perform
substantially the Salaried Employee’s duties with the Employer or one of its
Affiliated Entities (other than any such failure resulting from incapacity due
to physical or mental illness) or his failure to follow policies, directions or
the Employer’s code of conduct, after a written demand for substantial
performance is delivered to the Salaried Employee by the Board or its delegate.
Such written demand shall identify the manner in which the Board or its delegate
believes that the Salaried Employee has not substantially performed the Salaried
Employee’s duties. Notwithstanding the foregoing, written demand for substantial
performance shall not be required if the Board or its delegate determines that
immediate action, including termination of the Salaried Employee, is necessary
to avoid potential injury or harm to the Employer or any person; or

(ii) the engaging by the Salaried Employee in illegal conduct or gross
negligence or willful misconduct which is potentially injurious to the Employer
or any Affiliated Entity, provided that if the Salaried Employee acts in
accordance with an authorized written opinion of the Employer’s or an Affiliated
Entity’s legal counsel, such action will not constitute “Cause” under this
definition; or

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 2 of 15



--------------------------------------------------------------------------------

(iii) any dishonest or fraudulent activity by the Salaried Employee or the
reasonable belief by the Employer of the Salaried Employee’s breach of any
contract, agreement or representation with the Employer or any Affiliated
Entity. In the event “Cause” is determined to exist by the Employer, and the
Salaried Employee had received payments under the Plan or otherwise been
credited with amounts under the Plan, the Employer shall be entitled to recover
such amounts from the Salaried Employee or offset such amount from any other
amounts owed by the Employer to the Salaried Employee.

“Change of Control” means the occurrence of any of the following events:

(i) The acquisition in one or a series of transactions by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont Mining (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of Newmont
Mining entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from Newmont Mining other than an
acquisition by virtue of the exercise of a conversion privilege, unless the
security being so converted was itself acquired directly from Newmont Mining,
(B) any acquisition by Newmont Mining, (C) any acquisition by any employee
benefits plan (or related trust) sponsored or maintained by Newmont Mining or
any corporation controlled by Newmont Mining or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below; or

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of Newmont Mining (“Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of Newmont Mining;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by Newmont Mining’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of
Newmont Mining; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Newmont Mining or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 3 of 15



--------------------------------------------------------------------------------

entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns Newmont Mining or all or substantially all of Newmont Mining’s
assets either directly or through one or more subsidiaries (a “Parent Company”))
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person or
entity (excluding Newmont Mining, any entity resulting from such Business
Combination, any employee benefit plan (or related trust) of Newmont Mining or
its Affiliate or any entity resulting from such Business Combination or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Business Combination, such Parent Company) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities of
the entity) resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body) of the entity, unless such ownership resulted solely
from ownership of securities of Newmont Mining, prior to the Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or, if reference
was made to equity ownership of any Parent Company for purposes of determining
whether clause (A) above is satisfied in connection with the applicable Business
Combination, of the Parent Company) were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board of
Directors of Newmont Mining, providing for such Business Combination; or

(iv) Approval by the stockholders of Newmont Mining of a complete liquidation or
dissolution of Newmont Mining.

“Code” means the Internal Revenue Code of 1986, as amended.

“Date of Termination” means the date on which a Salaried Employee ceases to be
an Employee of the Employer.

“Disability” means a condition that causes the Employee to terminate employment
with the Employer and/or all participating Employers and the Employee has
immediately begun receiving benefits from the Disability Plan of Newmont.

“Effective Date” means January 1, 2012.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 4 of 15



--------------------------------------------------------------------------------

“Employee” means an employee of an Employer who satisfied the conditions for
eligibility of the Plan and who is not (a) an individual who performs services
for the Employer under an agreement, contract or arrangement (which may be
written, oral or evidenced by the Employer’s payroll practice) between the
Employer and the individual or with any other organization that provides the
services of the individual to the Employer pursuant to which the individual is
initially classified or treated as an independent contractor or whose
remuneration for services has not been treated initially as subject to the
withholding of federal income tax pursuant to Code Section 3401, or who is
otherwise treated as an employee of an entity other than the Employer,
irrespective of whether he or she is treated as an employee of the Employer
under common-law employment principles or pursuant to the provisions of Code
Section 414(m), 414(n) or 414(o), even if the individual is subsequently
reclassified as a common-law employee as a result of a final decree of a court
of competent jurisdiction, the settlement of an administrative or judicial
proceeding or a determination by the Internal Revenue Service, the Department of
the Treasury or the Department of Labor, (b) an individual who is a leased
employee, (c) a temporary employee, or (d) an individual covered by a collective
bargaining agreement.

“Employer” means Newmont USA Limited and any Affiliated Entities.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Good Reason” means with respect to any Salaried Employee, without such Salaried
Employee’s written consent:

(i) any material reduction in the Salaried Employee’s Annual Salary or annual
target bonus opportunity, as in effect during the 120-day period immediately
preceding the Change of Control (or as such amounts may be increased from time
to time);

(ii) the Employer requiring the Salaried Employee to relocate his or her
principal place of business to a location which is more than 50 miles from his
or her previous principal place of business and such relocation is a material
change in geographic location;

(iii) any material failure by the Employer to comply with and satisfy its
obligations under the Plan and any other agreement under which the Salaried
Employee provides services; or

(iv) the assignment to the Salaried Employee, without the Salaried Employee’s
consent, of any duties representing a material diminution in the Employee’s
position immediately prior to such assignment (including status, office and
reporting requirements) or any other action resulting in the material diminution
of the Employee’s position, authority, duties or responsibilities.

The Salaried Employee must notify his or her immediate supervisor or the
Administrative Committee or its delegate within 90 days of having knowledge of
the occurrence of any of the above and his or her intent to treat such
occurrence as “Good Reason.” The Employer shall have 30 days from the date of
receipt of such notice to remedy the condition. After the expiration of such 30
day period without remedy by the Employer, “Good Reason” shall be deemed to
exist through the second anniversary of the event giving rise to “Good Reason”.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 5 of 15



--------------------------------------------------------------------------------

“Participant” means an individual who satisfies the eligibility requirements set
forth in Section 2.01.

“Plan” means the 2012 Executive Change of Control Plan of Newmont.

“Salaried Employee” means an Employee who is employed by an Employer as a
salaried paid Employee. “Salaried Employee” includes former Salaried Employees
where the context requires.

“Separation Benefits” means the benefits described in Section 3.02 that are
provided to qualifying Salaried Employees under the Plan.

“Separation from Service” means the termination of the Salaried Employee’s
employment with the Employer, as defined under Treasury Regulation
Section 1.409A-1(h) and such other applicable regulations as promulgated
pursuant to Code Section 409A.

“Specified Employee” means any Employee or former Employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the Employer having an annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code), a
five-percent owner of the Employer or a one-percent owner of the Employer having
annual compensation of more than $150,000. No more than 50 Employees shall be
treated as officers. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a Specified Employee will be made in accordance with Section 416(i) of the Code
and in accordance with policies and procedures adopted by the Employer.

“Target Annual Bonus” means the Annual Bonus that the Salaried Employee would
have received for the year in which his or her Date of Termination occurs if the
target goals had been achieved.

ARTICLE II

ELIGIBILITY

Section 2.01. Eligibility Requirements. Each Salaried Employee hired or who
becomes eligible for the Plan on or after the Effective Date and who is not
eligible for any other change of control plan sponsored by the Employer who is
at a pay grade level of 109 or above (or such equivalent pay grades (if Employer
adopts a different pay grade system or nomenclature), as determined in the sole
discretion of Employer) shall be eligible for the Plan.

Section 2.02. Duration of Participation. A Salaried Employee shall only cease to
be a Participant in the Plan as a result of an amendment or termination of the
Plan in accordance with Article X, or when he ceases to be a Salaried Employee
of any Employer, unless, at the time he

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 6 of 15



--------------------------------------------------------------------------------

ceases to be a Salaried Employee, the Salaried Employee is entitled to payment
of a Separation Benefit as provided in the Plan or there has been an event or
occurrence constituting Good Reason that would enable the Salaried Employee to
terminate his employment and receive a Separation Benefit. A Salaried Employee
entitled to payment of a Separation Benefit or any other amounts under the Plan
shall remain a Participant in the Plan until the full amount of the Separation
Benefit and any other amounts payable under the Plan have been paid to the
Salaried Employee.

ARTICLE III

BENEFITS

Section 3.01. Separation Benefits. A Salaried Employee shall be entitled to
Separation Benefits as set forth in Section 3.02 below if, at any time following
a Change of Control and prior to the second anniversary of the Change of
Control, the Salaried Employee’s employment is (i) terminated by the Employer
for any reason other than Cause, death or Disability or (ii) terminated by the
Salaried Employee for Good Reason.

Section 3.02. Timing and Amount of Separation Benefits. If a Salaried Employee’s
employment is terminated in circumstances entitling such Salaried Employee to
Separation Benefits pursuant to Section 3.01, the Employer shall provide to such
Salaried Employee, as soon as administratively practicable following the Date of
Termination, but not later than 30 days following the Salaried Employee’s Date
of Termination, a lump sum cash payment as set forth in subsection (a) below,
and shall provide to the Salaried Employee the continued benefits as set forth
in subsection (b) below and the outplacement services set forth in
subsection (c) below. For purposes of determining the benefits set forth in
subsections (a) and (b), if the termination of the Salaried Employee’s
employment is for Good Reason based upon a reduction of the Salaried Employee’s
Annual Salary or opportunity to earn an Annual Bonus, any such reduction shall
be ignored.

(a) Cash Lump Sum. The cash lump sum referred to in this Section shall be the
aggregate of the following amounts:

(i) the sum of (A) any Annual Salary owed to the Salaried Employee as of the
Date of Termination, (B) the product of (1) the Salaried Employee’s Target
Annual Bonus and (2) a fraction the numerator of which is the number of days in
such year through the Date of Termination and the denominator of which is 365;

(ii) an amount equal to two times Annual Pay or, with respect to individuals
specified by the Board, three times Annual Pay (and any such specification by
the Board shall be irrevocable upon and following a Change of Control); and

(b) Employee Benefits. A Salaried Employee who is eligible to receive benefits
under this Plan will continue to have access to coverage under the Employer’s
medical, vision, prescription drug and dental plan (if and as such plans then
exist) for a

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 7 of 15



--------------------------------------------------------------------------------

period equal to the COBRA period under Code Section 4980B. The continuing
coverage will be the same coverage that the Salaried Employee had at the time of
termination of employment, subject to any changes to the Employer’s benefit plan
that affect then current employees. The Salaried Employee’s cost shall be the
same as the cost of an eligible active Employee throughout the coverage period.
In addition the Participant shall be eligible to continue life insurance
benefits for a period of the same length that are no less favorable than those
to which the Salaried Employee and his spouse and eligible dependents were
receiving immediately prior to the Date of Termination. The Salaried Employee
maybe required to complete any administrative forms and comply with any
applicable COBRA rules and procedures prescribed by the Administration Committee
or its delegate.

(c) Outplacement Services. The Employer shall, at its sole expense as incurred,
provide the Salaried Employee with reasonable outplacement services for a
position that is commensurate with the position previously held. The scope and
provider of the outplacement services shall be consistent with the Employer’s
practices during the one-year period immediately preceding the Change of
Control. Any expenses incurred in connection with such outplacement services
must be incurred no later than the end of the first tax year following the tax
year in which the Salaried Employee’s Separation from Service occurred.

Section 3.03. Other Benefits Payable. To the extent not previously paid or
provided, the Employer shall timely pay or provide (or cause to be paid or
provided) to a Salaried Employee entitled to the Separation Benefits any other
amounts or benefits required to be paid or provided to the Salaried Employee or
which the Salaried Employee is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Employer and its Affiliated
Entities, but excluding any severance pay or pay in lieu of notice required to
be paid to such Salaried Employee under applicable law or any other severance
pay plan or policy of the Employer.

Section 3.04. Reduction for Excise Tax.

(a) In the event any payment or distribution by Newmont or an Affiliated Entity
to or for the benefit of a Salaried Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise, (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), the following shall apply:

(i) the payment or distribution to the Salaried Employee shall be calculated by
reducing the payment or distribution to the amount at which the Excise Tax shall
not apply; and

(ii) the value of the payment or distribution determined under paragraph
(i) shall be compared to the value of the payment or distribution without any
reduction taking into consideration the Salaried Employee’s liability for the
Excise Tax; and

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 8 of 15



--------------------------------------------------------------------------------

(iii) the Salaried Employee will receive the benefit described in (i) or (ii),
whichever is greater.

(b) The reduction of the amounts payable hereunder, if applicable, shall be made
by first reducing the cash lump sum payments under Section 3.02(a), then by
reducing the duration of the outplacement services provided under
Section 3.02(c), and finally by reducing the duration of the benefits provided
under Section 3.02(b). For purposes of reducing the Payments, only amounts
payable under this Plan (and no other Payments) shall be reduced.

(c) All determinations required to be made under this Section, including whether
and when a reduction is required and the amount of such reduction and the
assumptions (which shall be reasonable and based on all available information)
to be utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm selected by the pre-Change of Control Board or its
delegate (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Employer and the Salaried Employee within a reasonable
time after receipt of notice from the Salaried Employee that there has been a
Payment, or such earlier time as is requested by the Employer. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Salaried Employee shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Employer. Any determination by the Accounting Firm shall
be binding upon the Employer and the Salaried Employee.

Section 3.05. Coordination With Governmental Plans. In the event an eligible
Salaried Employee qualifies for benefits under both the Plan and another plan or
arrangement offered by a governmental entity due to the Salaried Employee’s
termination of employment with an Employer or Affiliated Entity, the Salaried
Employee shall receive the greater of the benefit provided by the Plan or the
benefit provided by the governmental entity, but not both. In the event the
benefit provided through the governmental entity’s plan or program is less than
the benefit provided under the Plan, such benefit shall offset the amount
payable to the Salaried Employee under the Plan. Notwithstanding the foregoing,
however, the Employer shall not offset any benefits payable pursuant to this
Plan to the extent such offset would result in the imposition of taxes or
penalties pursuant to Code Section 409A and the Treasury Regulations issued
thereunder.

Section 3.06. Payment Due at the Time of Death. In the event a Salaried Employee
who is entitled to benefits pursuant to the Plan dies prior to the full payment
of such benefits, any unpaid benefits shall be paid to his beneficiary
designated to receive life insurance proceeds under the Group Life and
Accidental Death and Dismemberment Plan of Newmont. In the event there is no
such beneficiary designated, any amounts owed to the deceased Salaried Employee
pursuant to the Plan shall be paid to his estate. Amounts payable pursuant to
this Section shall be paid as soon as practicable following the Salaried
Employee’s death, and in no event later than 75 days following the Salaried
Employee’s death. Upon a Salaried Employee’s death, eligible individuals may
elect to continue medical, dental and prescription drug benefits, subject to
Section 3.02(b), to the extent such benefits would otherwise continue under
COBRA and only to the extent such benefits will not be subject to Code
Section 409A.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 9 of 15



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION OF BENEFITS

Section 4.01. Termination of Benefits Generally. Benefits for a Salaried
Employee shall terminate when any of the following occurs:

(a) The Salaried Employee becomes ineligible for benefits under the Plan;

(b) The Plan is terminated; or

(c) All benefits a terminated Salaried Employee is eligible to receive are paid
or provided.

ARTICLE V

CONTINUATION OF HEALTH CARE COVERAGE

Continuation of health benefit coverage described in Section 3.02(b) shall be
permitted only in accordance with the applicable health plan. No continuation of
coverage is otherwise permitted under this Plan.

ARTICLE VI

PROTECTION OF MEDICAL PRIVACY

The Plan is generally not subject to the Health Insurance Portability and
Accountability Act (“HIPAA”). HIPAA shall apply only with respect to medical
benefits described in Section 3.02(b) in accordance with the applicable health
plan.

ARTICLE VII

ADMINISTRATION COMMITTEE

Section 7.01. Appointment of the Administration Committee. The Board or its
delegate shall appoint the members of the Administration Committee who may be,
but need not be, officers, directors or employees of Newmont Mining or
Affiliated Entities. The members of the Administration Committee shall hold
office at the pleasure of the Board and shall serve without compensation. In the
event of an impending Change of Control, the Administration Committee may
appoint a person (or persons) independent of the third party effectuating the
Change of Control to be the Administration Committee effective upon the
occurrence of a Change of Control (the “Independent Committee”), and the
Independent Committee shall not be removed or modified following a Change of
Control.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 10 of 15



--------------------------------------------------------------------------------

Section 7.02. Responsibilities of the Administration Committee. The
Administration Committee shall be responsible for the administration, operation
and interpretation of the Plan. The Administration Committee shall establish
rules from time to time for the transaction of its business. The Administration
Committee shall have the exclusive right to interpret the Plan’s provisions and
to exercise discretion where necessary or appropriate in the interpretation and
administration of the Plan and to decide any and all matters arising thereunder
or in connection with the administration of the Plan. Such decisions, actions
and records of the Administration Committee shall be conclusive and binding upon
all persons having or claiming to have any right or interest in or under the
Plan, provided that if no Independent Committee is appointed, any decisions by
the Administration Committee in respect of eligibility for benefits under the
Plan shall be subject to de novo review.

The Administration Committee may delegate some or all of its authority under the
Plan to any person, persons or entities. The Administration Committee may remove
any duly appointed delegate at any time at its sole discretion.

Section 7.03. Organization of the Administration Committee. The Administration
Committee shall adopt such rules as it deems desirable for the conduct of its
affairs and for the administration of its duties under the Plan. The
Administration Committee may appoint agents (who need not be members of the
Administration Committee) to whom it may delegate such powers as it deems
appropriate. The Administration Committee may make its determinations with or
without meetings, and it may authorize one or more of its members or agents to
sign instructions, notices and determinations on its behalf. Any action taken by
the Administration Committee shall be taken by a majority of the members
attending a meeting of the Administration Committee (provided at least a
majority of the Administration Committee members are at such meeting) or by a
majority of the members of the Administration Committee executing a written
instrument setting forth the action taken.

Section 7.04. Indemnification of Administration Committee Members. Newmont
Mining shall indemnify the members of the Administration Committee against any
and all claims, loss, damages, expense (including attorney fees) and liability
arising from any action or failure to act, except when the same is judicially
determined to be due to the gross negligence or willful misconduct of such
member. Such indemnification shall include the Administration Committee members
or any individuals delegated authority by the Administration Committee if such
individuals are employed by Newmont Mining or an Affiliated Entity. Newmont
Mining does not hereby indemnify any entity or person that is not an employee of
Newmont Mining or an Affiliated Entity, provided that this sentence shall not
apply to any individual who is a member of the Independent Committee. The
indemnification provided hereunder shall continue as to a person who has ceased
acting as a director, officer, member, agent or employee of the Employer, and
such person’s rights shall inure to the benefit of his heirs and
representatives.

Section 7.05. Benefits Claims and Appeals. The Plan is not intended to be
subject to ERISA. If and only if, however, the Plan is determined to be subject
to ERISA, the intention of Newmont is that it shall be construed as a “welfare
plan,” as defined in Section 3(1) of ERISA, and this Section 7.05 shall apply.
The Administration Committee shall establish a claims and appeals procedure
applicable to persons eligible to participate in the Plan. Unless otherwise
required by applicable law, such procedures will provide that any such person
has not less than

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 11 of 15



--------------------------------------------------------------------------------

60 days following receipt of any adverse benefit determination within which to
appeal the determination in writing with the Administration Committee, and that
the Administration Committee must respond in writing within 30 days of receiving
the appeal, specifically identifying those Plan provisions on which the benefit
denial was based and indicating what, if any, information such person must
supply in order to perfect a claim for benefits. Notwithstanding the foregoing,
the claims and appeals procedures established by the Administration Committee
will be provided for the use and benefit of persons who may choose to avail
themselves of such procedures, but compliance with the provisions of those
claims and appeals procedures by any such person will not be mandatory for any
such person claiming benefits upon or after a Change of Control. It shall not be
necessary for any person to exhaust these procedures and remedies upon or after
a Change of Control prior to bringing any legal claim or action, or asserting
any other demand, for payments or other benefits to which such person claims
entitlement.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Full Settlement. The Employer’s obligation to make the payments
provided for under this Plan and otherwise to perform its obligations hereunder
shall not be affected by any setoff, counterclaim, recoupment, defense or other
claim, right or action which the Employer may have against a Salaried Employee
or others. In no event shall a Salaried Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Salaried Employee under any of the provisions of this Plan and such
amounts shall not be reduced whether or not the Salaried Employee obtains other
employment. The Employer agrees to pay, to the full extent permitted by law, all
legal fees and expenses which a Salaried Employee may incur as a result of any
contest by the Employer, the Salaried Employee or others of the validity or
enforceability of, or liability under, any provision of this Plan or any
guarantee of performance thereof (including as a result of any contest by the
Salaried Employee about the amount of any payment pursuant to this Plan), plus
in each case reasonable interest on any delayed payment; provided that the
Employer will pay such fees, expenses, and interest as incurred at any time from
the Effective Date through the Salaried Employee’s remaining lifetime (or, if
longer, through the 20th anniversary of the Effective Date). Reimbursement shall
be made by the Employer to the Salaried Employee only if the Salaried Employee
prevails on any claim in connection with such dispute. Such reimbursement shall
be made as soon as practicable following the resolution of such contest or
dispute (whether or not appealed), but in no event shall payments under this
Section be made later than the end of the calendar year next following the
calendar year in which such legal fees and expenses were incurred, provided that
the Salaried Employee shall have submitted an invoice for such legal fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such legal fees and expenses were incurred. The amount of
such legal fees and expenses that the Employer is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Employer is
obligated to pay in any other calendar year, and the Salaried Employee’s right
to have the Employer pay such legal fees and expenses may not be liquidated or
exchanged for any other benefit.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 12 of 15



--------------------------------------------------------------------------------

Section 8.02. Confidential Information. Each Salaried Employee shall hold in a
fiduciary capacity for the benefit of the Employer all secret or confidential
information, knowledge or data relating to the Employer or any of its Affiliated
Entities, and their respective businesses, which shall have been obtained by the
Salaried Employee during the Salaried Employee’s employment by the Employer or
any of its Affiliated Entities and which shall not be or become public knowledge
(other than by acts by the Salaried Employee or representatives of the Salaried
Employee in violation of this Plan). After termination of a Salaried Employee’s
employment with the Employer, the Salaried Employee shall not, without the prior
written consent of the Employer or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Employer and those designated by it. In no event shall an
asserted violation of the provisions of this Section constitute a basis for
deferring or withholding any amounts otherwise payable under this Plan.

Section 8.03. Unfunded Plan Status. This Plan is intended to be an unfunded plan
within the meaning of ERISA. All payments pursuant to the Plan shall be made
from the general funds of the Employer. No Salaried Employee or other person
shall have under any circumstances any interest in any particular property or
assets of the Employer as a result of participating in the Plan. Notwithstanding
the foregoing, the Employer may (but shall not be obligated to) create one or
more trusts, the assets of which are subject to the claims of the Employer’s
creditors, to assist it in accumulating funds to pay its obligations under the
Plan; provided, however, that the funding of a trust shall not occur if the
Employer reasonably determines that such funding will likely result in taxable
income to Participants by reason of Section 409A of the Code. In no event will
any trust assets at any time be located or transferred outside of the United
States within the meaning of Section 409A(b) of the Code.

Section 8.04. Employment Status. This Plan does not constitute a contract of
employment or impose on the Salaried Employee or the Salaried Employee’s
Employer any obligation for the Salaried Employee to remain an Employee or
change the status of the Salaried Employee’s employment or the policies of the
Employer regarding Separation from Service.

Section 8.05. Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 8.06. Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado, without reference to principles of conflict of law, except to the
extent preempted by federal law.

Section 8.07. Right of Offset. To the extent permitted by applicable law, the
Employer may, in its sole discretion, apply any payments otherwise due and
payable under this Plan against any Salaried Employee or terminated Salaried
Employee loans outstanding to the Employer or other debts of the Salaried
Employee or terminated Salaried Employee to the Employer which are reflected in
a written, legally binding document. By accepting payments under this Plan, the
Salaried Employee shall consent to the reduction of any compensation paid to the
Salaried Employee by the Employer to the extent the Salaried Employee receives
an overpayment from the Plan. Notwithstanding the foregoing, however, the
Employer shall not offset any benefits payable pursuant to this Plan to the
extent such offset would result in the imposition of taxes or penalties pursuant
to Code Section 409A and the Treasury Regulations issued thereunder.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 13 of 15



--------------------------------------------------------------------------------

Section 8.08. Conformance With Applicable Laws. Notwithstanding anything
contained herein to the contrary, this Plan shall be administered and operated
in accordance with any applicable laws and regulations including but not limited
to laws affecting the timing of payments to Salaried Employees. The Board or its
delegate reserves the right to amend this Plan at any time in order for this
Plan to comply with any such laws and regulations.

Section 8.09. Payments Due Minors or Incapacitated Persons. If any person
entitled to a payment under this Plan is a minor, or if the Administration
Committee or its delegate determines that any such person is incapacitated by
reason of physical or mental disability, whether or not legally adjudicated as
an incompetent, the Administration Committee or its delegate shall have the
power to cause the payment becoming due to such person to be made to another for
his benefit, without responsibility of the Administration Committee or its
delegate, the Employer or any other person or entity to see to the application
of such payment. Payments made pursuant to such power shall operate as a
complete discharge of the Administration Committee, this Plan and the Employer.

Section 8.10. Distribution Delay for Specified Employees. In the case of a
distribution to a Specified Employee due to the Specified Employee’s Separation
from Service, and if the payment constitutes nonqualified deferred compensation
determined in accordance with Code Section 409A and Treasury Regulations issued
thereunder, such distribution may not be made before the date which is
six months after the date of the Specified Employee’s Separation from Service
with the Employer or, if earlier, the date of the Specified Employee’s death.

ARTICLE IX

DURATION, AMENDMENT AND TERMINATION

Section 9.01. Duration. Unless terminated by the Board, the Plan shall renew
each January 1 and remain effective for the ensuing year. If a Change of Control
occurs while this Plan is in effect, this Plan shall continue in full force and
effect following such Change of Control and shall not terminate or expire until
after all Salaried Employees who become entitled to any payments hereunder shall
have received such payments in full.

Section 9.02. Amendment or Termination. The Board may amend or terminate this
Plan upon 12 months notice to Plan participants, provided that this Plan may not
be terminated or amended in a manner adverse to Salaried Employees (including
modifying the eligibility of Employees to participate in the Plan) during a
period beginning on the first day of the calendar month that is six months prior
to the execution of a letter of intent or other agreement entered into in
connection with a pending Change of Control and ending on the second anniversary
of a Change of Control.

Section 9.03. Procedure for Extension, Amendment or Termination. Any extension,
amendment or termination of this Plan by the Board in accordance with the
foregoing shall be made by action of the Board in accordance with Newmont
Mining’s charter and bylaws and applicable law.

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 14 of 15



--------------------------------------------------------------------------------

The foregoing was adopted the 28th day of December, 2011.

 

    NEWMONT USA LIMITED     By:  

/s/    Stephen P. Gottesfeld      

   

Name: 

  Stephen P. Gottesfeld    

Title:  

  Vice President    

 

2012 Executive Change of Control Plan of Newmont

Effective January 1, 2012

Page 15 of 15